*477Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered March 26, 2009, which granted defendants’ motion to dismiss the complaint for failure to show serious injury and denied plaintiffs cross motion for summary judgment on the issue of liability, unanimously modified, on the law, defendants’ motion denied, the complaint reinstated, and otherwise affirmed, without costs.
CPLR 3212 (b) requires that a motion for summary judgment be supported by copies of the pleadings. Accordingly, the complaint is a requisite part of the record on a summary judgment motion (see Krasner v Transcontinental Equities, 64 AD2d 551 [1978]). Summary judgment was properly denied inasmuch as the complaint is not part of the record on the instant motion and cross motion. Also, we are unable to pass upon the timeliness of plaintiffs cross motion as the record does not indicate whether or not Supreme Court set any date for the making of summary judgment motions (see CPLR 3212 [a]). Concur— Gonzalez, P.J., DeGrasse, Freedman, Manzanet-Daniels and Román, JJ.